Mackenzie, J.
(dissenting in part.) I concur with the majority in every respect except I would affirm the decision of the trial court in its entirety. I would not remand to the trial court for a determination whether defendant breached its "duty to post speed-limit signs along the relevant portions of Armada Center Road.” The Michigan Supreme Court, in its most recent consideration of the issue, narrowly interpreted MCL 691.1402; MSA 3.996(102) to extend liability to the state and county road commissions only for "the improved portion of the highway designed for vehicular travel.” Scheurman v Dep’t of Transportation, 434 Mich 619, 635-636; 456 NW2d 66 (1990).